Exhibit 10.2

2015 Payable in Cash

Non-U.S.

ARMSTRONG WORLD INDUSTRIES, INC.

2011 LONG-TERM INCENTIVE PLAN

TIME-BASED RESTRICTED STOCK UNIT GRANT

TERMS AND CONDITIONS

1. Grant.

(a) Subject to the terms set forth below, Armstrong World Industries, Inc. (the
“Company”) has granted to the designated employee (the “Grantee”) an award of
time-based restricted stock units (the “Time-Based Units”) as specified in the
2015 Long-Term Time-Based Restricted Stock Unit Grant letter to which these
Grant Conditions relate (the “Grant Letter”). The “Date of Grant” is
%%OPTION_DATE,’Month DD, YYYY’%-%. The Time-Based Units are Stock Units that
relate to common stock of the Company (“Company Stock”) and entitle the Grantee
to receive a cash bonus payment from the Grantee’s employer subject to the terms
set forth below.

(b) The Time-Based Units shall be vested and payable in accordance with the
schedule set forth below, if and to the extent the terms of the Grant Letter and
these Grant Conditions are met.

(c) These Terms and Conditions (the “Grant Conditions”) are part of the Grant
Letter. This grant is made under the Armstrong World Industries, Inc. 2011
Long-Term Incentive Plan (the “Plan”). Any terms not defined herein shall have
the meanings set forth in the Plan.

2. Vesting.

(a) Except as provided in Sections 3 and 4 below, the Time-Based Units shall
vest on the following dates, if the Grantee continues to be employed by the
Company or its subsidiaries or affiliates (collectively, the “Employer”) on the
applicable dates below (each individually, a “Vesting Date”):

 

Vesting Date

   Time-Based Units
Vesting  

%%VEST_DATE_PERIOD1,’Month DD, YYYY’%-% (the “First Vesting Date”)

     33.33 % 

%%VEST_DATE_PERIOD2,’Month DD, YYYY’%-% (the “Second Vesting Date”)

     33.33 % 

%%VEST_DATE_PERIOD3,’Month DD, YYYY’%-% (the “Third Vesting Date”)

     33.34 % 

(b) The vesting of the Time-Based Units is cumulative, but shall not exceed 100%
of the Time-Based Units. If the foregoing schedule would produce fractional
units, the number of Time-Based Units vesting shall be rounded up to the nearest
whole unit, but not in excess of 100% of the Time-Based Units.



--------------------------------------------------------------------------------

3. Termination of Employment.

(a) Except as described below, if the Grantee ceases to be employed by the
Employer for any reason prior to the Third Vesting Date, the unvested Time-Based
Units shall be forfeited as of the termination date and shall cease to be
outstanding.

(b) Subject to Section 4 below, if, prior to the Third Vesting Date, the Grantee
ceases to be employed by the Employer (x) on account of death or Long-Term
Disability (as defined below), or (y) after ten months following the Date of
Grant, on account of “55 / 5” Rule Termination (as defined below) or Involuntary
Termination (as defined below) (each, a “Qualifying Termination”), the Grantee
shall vest in a pro-rated portion of the outstanding Time-Based Units in
accordance with this Section 3(b), provided such vesting does not result in a
violation of any age discrimination or other applicable law:

(i) If the Grantee’s Qualifying Termination occurs prior to the First Vesting
Date, the Grantee shall vest in a pro rata portion of the Time-Based Units, as
follows: (A) the number of Time-Based Units that would have vested on the First
Vesting Date had the Grantee been employed by the Employer on the First Vesting
Date, multiplied by a fraction, the numerator of which is the number of calendar
months that elapsed during the period from the Date of Grant through the
Qualifying Termination date, and the denominator of which is 12, plus (B) the
number of Time-Based Units that would have vested on the Second Vesting Date had
the Grantee been employed by the Employer on the Second Vesting Date multiplied
by a fraction, the numerator of which is the number of calendar months that
elapsed during the period from the Date of Grant through the Qualifying
Termination date, and the denominator of which is 24, plus (C) the number of
Time-Based Units that would have vested on the Third Vesting Date had the
Grantee been employed by the Employer on the Third Vesting Date multiplied by a
fraction, the numerator of which is the number of calendar months that elapsed
from the Date of Grant through the Qualifying Termination date, and the
denominator of which is 36, rounded up to the nearest whole unit.

(ii) If the Grantee’s Qualifying Termination occurs on or after the First
Vesting Date and before the Second Vesting Date, the Grantee shall vest in the
Time-Based Units as follows: (A) the number of Time-Based Units that would have
vested on the Second Vesting Date had the Grantee been employed by the Employer
on the Second Vesting Date multiplied by a fraction, the number of calendar
months that elapsed from the Date of Grant through the Qualifying Termination
date, and the denominator of which is 24, plus (B) the number of Time-Based
Units that would have vested on the Third Vesting Date had the Grantee been
employed by the Employer on the Third Vesting Date multiplied by a fraction, the
numerator of which is the number of calendar months that elapsed from the Date
of Grant through the Qualifying Termination date, and the denominator of which
is 36, rounded up to the nearest whole unit.

(iii) If the Grantee’s Qualifying Termination occurs on or after the Second
Vesting Date and before the Third Vesting Date, the Grantee shall vest in the
number of Time-Based

 

2



--------------------------------------------------------------------------------

Units that would have vested on the Third Vesting Date had the Grantee been
employed by the Employer on the Third Vesting Date multiplied by a fraction, the
numerator of which is the number of calendar months that elapsed from the Date
of Grant through the Qualifying Termination date, and the denominator of which
is 36, rounded up to the nearest whole unit.

(c) For purposes of the calculations in Section 3(b), the number of calendar
months during the period from the Date of Grant through the Qualifying
Termination date will be calculated as the number of calendar months in the
period starting with (i) the first calendar month following the month in which
the Date of Grant occurs through (ii) the calendar month in which the Qualifying
Termination date occurs, with such final calendar month counting as a full
month. The pro-rated Time-Based Units shall be paid within 60 days after the
Grantee’s termination date, as described in Section 6. The unvested Time-Based
Units, if any, shall be forfeited as of the termination date and shall cease to
be outstanding.

(d) If the Grantee ceases to be employed by the Employer on account of Cause (as
defined below), any unpaid Time-Based Units (vested or unvested) shall be
forfeited as of the termination date and shall cease to be outstanding.

4. Change in Control Involuntary Termination. Subject to Section 14 of the Plan,
and notwithstanding Section 3 above, if the Grantee has an Involuntary
Termination upon or within two years after a Change in Control, and prior to the
Third Vesting Date, the Grantee’s outstanding Time-Based Units shall become
fully vested and shall be paid within 60 days after such Involuntary
Termination, as described in Section 6. Notwithstanding the foregoing provisions
of this Section 4, if the Grantee has a change in control agreement in effect
with the Company, the terms of the change in control agreement and not the
foregoing sentence shall govern the vesting and payment of the Time-Based Units
in the event of termination of employment upon, after or in connection with a
Change in Control, to the extent that such change in control agreement conflicts
with the terms of these Grant Conditions.

5. Definitions. For purposes of these Grant Conditions and the Grant Letter:

(a) “‘55 / 5’ Rule Termination” shall mean the Grantee’s termination of
employment other than for Cause after the Grantee has attained age 55 and has
completed five years of service with the Employer.

(b) “Cause” shall mean any of the following, as determined in the sole
discretion of the Employer: (i) commission of a felony or a crime involving
moral turpitude; (ii) fraud, dishonesty, misrepresentation, theft or
misappropriation of funds with respect to the Employer; (iii) violation of the
Employer’s Code of Conduct or employment policies, as in effect from time to
time; (iv) breach of any written noncompetition, confidentiality or
nonsolicitation covenant of the Grantee with respect to the Employer; or
(v) gross negligence or misconduct in the performance of the Grantee’s duties
with the Employer.

(c) “Involuntary Termination” shall mean the Employer’s termination of the
Grantee’s employment other than for Cause.

(d) “Long-Term Disability” shall mean the Grantee is receiving long-term
disability benefits under the Employer’s long-term disability plan.

 

3



--------------------------------------------------------------------------------

6. Payment. When Time-Based Units vest, the Company shall cause the Grantee’s
employer to make a cash payment to the Grantee, payable in local currency, equal
to the Fair Market Value of the shares of Company Stock underlying the vested
Time-Based Units (rounded up to the nearest whole share), subject to applicable
withholding for Taxes (as defined below). The Fair Market Value of the shares
shall be determined as of the date immediately before the payment date. Payment
shall be made within 60 days after the applicable vesting date.

7. Dividend Equivalents. Dividend Equivalents shall accrue with respect to
Time-Based Units and shall be payable subject to the same vesting terms and
other conditions as the Time-Based Units to which they relate. Dividend
Equivalents shall be credited on the Time-Based Units when dividends are
declared on shares of Company Stock from the Date of Grant until the payment
date for the vested Time-Based Units. The Company will keep records of Dividend
Equivalents in a non-interest bearing cash account for the Grantee. No interest
will be credited to any such account. Vested Dividend Equivalents shall be paid
in cash at the same time and subject to the same terms as the underlying vested
Time-Based Units. If and to the extent that the underlying Time-Based Units are
forfeited, all related Dividend Equivalents shall also be forfeited.

8. No Shareholder Rights. No shares of Company Stock shall be issued to the
Grantee with respect to the Time-Based Units, and the Grantee shall not be, nor
have any of the rights or privileges of, a shareholder of the Company with
respect to any Time-Based Units.

9. No Right to Continued Employment. The grant of Time-Based Units shall not
confer upon the Grantee any right to continued employment with the Employer or
interfere with the right of the Employer to terminate the Grantee’s employment
at any time.

10. Incorporation of Plan by Reference. The Grant Letter and these Grant
Conditions are made pursuant to the terms of the Plan, the terms of which are
incorporated herein by reference, and shall in all respects be interpreted in
accordance therewith. The decisions of the Management Development and
Compensation Committee (the “Committee”) shall be conclusive upon any question
arising hereunder. The Grantee’s receipt of the Time-Based Units constitutes the
Grantee’s acknowledgment that all decisions and determinations of the Committee
with respect to the Plan, the Grant Letter, these Grant Conditions, and the
Time-Based Units shall be final and binding on the Grantee and any other person
claiming an interest in the Time-Based Units.

11. Withholding Taxes.

(a) The Employer shall have the right, and the Grantee hereby authorizes the
Employer, to deduct from all payments made hereunder and from other compensation
an amount equal to the federal (including FICA), state, local and foreign taxes,
social insurance, payroll tax, contributions, payment on account obligations or
other amounts required by law to be collected, withheld or accounted for with
respect to the Time-Based Units (the “Taxes”).

(b) Regardless of any action the Employer takes with respect to any such Taxes,
the Grantee acknowledges that the ultimate liability for all such Taxes legally
due by the Grantee is and remains the Grantee’s responsibility and may exceed
the amount actually withheld by the Employer. The Grantee further acknowledges
that the Employer (i) makes no representations or

 

4



--------------------------------------------------------------------------------

undertakings regarding the treatment of any Taxes in connection with any aspect
of the Time-Based Units, including the grant, vesting or settlement of the
Time-Based Units and the receipt of any Dividend Equivalents; and (ii) does not
commit to structure the terms of the grant or any aspect of the Time-Based Units
to reduce or eliminate the Grantee’s liability for Taxes. Further, if the
Grantee has become subject to tax in more than one jurisdiction between the date
of grant and the date of any relevant taxable event, the Grantee acknowledges
that the Employer (or the Grantee’s former employer, as applicable) may be
required to collect, withhold or account for Taxes in more than one
jurisdiction.

12. Company Policies. All amounts payable under the Grant Letter and these Grant
Conditions shall be subject to any applicable clawback or recoupment policies,
share trading policies and other policies that may be implemented by the
Company’s Board of Directors from time to time.

13. Assignment. The Grant Letter and these Grant Conditions shall bind and inure
to the benefit of the successors and assignees of the Company. The Grantee may
not sell, assign, transfer, pledge or otherwise dispose of the Time-Based Units,
except to a successor grantee in the event of the Grantee’s death.

14. Section 409A. The Grant Letter and these Grant Conditions are intended to
comply with section 409A of the Code or an exemption, consistent with
Section 20(h) of the Plan.

15. Successors. The provisions of the Grant Letter and these Grant Conditions
shall extend to any business that becomes a successor to the Company or its
subsidiaries or affiliates on account of a merger, consolidation, sale of
assets, spinoff or similar transaction with respect to any business of the
Company or its subsidiaries or affiliates with which the Grantee is employed,
and if this grant continues in effect after such corporate event, references to
the “Company or its subsidiaries or affiliates” or the “Employer” in the Grant
Letter and these Grant Conditions shall include the successor business and its
affiliates, as appropriate. In that event, the Company may make such
modifications to the Grant Letter and these Grant Conditions as it deems
appropriate to reflect the corporate event.

16. Governing Law. The validity, construction, interpretation and effect of the
Grant Letter and these Grant Conditions shall be governed by, and determined in
accordance with, the applicable laws of the Commonwealth of Pennsylvania,
excluding any conflicts or choice of law rule or principle.

17. No Entitlement or Claims for Compensation. In connection with the acceptance
of the grant of the Time-Based Units under the Grant Letter and these Grant
Conditions, the Grantee acknowledges the following:

(a) the Plan is established voluntarily by the Company, the grant of the
Time-Based Units under the Plan is made at the discretion of the Committee and
the Plan may be modified, amended, suspended or terminated by the Company at any
time;

(b) the grant of the Time-Based Units under the Plan is voluntary and occasional
and does not create any contractual or other right to receive future grants of
Time-Based Units, or benefits in lieu of them, even if Time-Based Units have
been granted repeatedly in the past;

 

5



--------------------------------------------------------------------------------

(c) all decisions with respect to future grants of Time-Based Units, if any,
will be at the sole discretion of the Committee;

(d) the Grantee is voluntarily participating in the Plan;

(e) the Time-Based Units and any payments thereunder are extraordinary items
that do not constitute compensation of any kind for services of any kind
rendered to the Employer (including, as applicable, the Grantee’s employer) and
which are outside the scope of the Grantee’s employment contract, if any;

(f) the Time-Based Units and any payments thereunder are not to be considered
part of the Grantee’s normal or expected compensation or salary for any purpose,
including, but not limited to, calculating any severance, resignation,
termination, payment in lieu of notice, redundancy, end of service payments,
bonuses, long-service awards, pension or retirement or welfare benefits or
similar payments;

(g) the Time-Based Units and payments thereunder are not intended to replace any
pension rights or compensation;

(h) the grant of Time-Based Units and the Grantee’s participation in the Plan
will not be interpreted to form an employment contract or relationship with the
Employer;

(i) the future value of the underlying shares of Company Stock is unknown and
cannot be predicted with certainty. The Grantee understands that the Company is
not responsible for any foreign exchange fluctuation between the United States
Dollar and the Grantee’s local currency that may affect the value of the
Time-Based Units; and

(j) the Grantee shall have no rights, claim or entitlement to compensation or
damages as a result of the Grantee’s cessation of employment (for any reason
whatsoever, whether or not in breach of contract or local labor law or the terms
of the Grantee’s employment agreement, if any), insofar as these rights, claim
or entitlement arise or may arise from the Grantee’s ceasing to have rights
under or be entitled to receive payment under or ceasing to have the opportunity
to participate in the Plan as a result of such cessation or loss or diminution
in value of the Time-Based Units as a result of such cessation, and the Grantee
irrevocably releases the Employer from any such rights, entitlement or claim
that may arise. If, notwithstanding the foregoing, any such right or claim is
found by a court of competent jurisdiction to have arisen, then the Grantee
shall be deemed to have irrevocably waived the Grantee’s entitlement to pursue
such rights or claim.

18. Data Privacy.

(a) The Grantee hereby explicitly and unambiguously consents to the collection,
systematization, accumulation, storage, blocking, destruction, use, disclosure
and transfer, in electronic or other form, of the Grantee’s personal data as
described in these Grant Conditions by and among, as applicable, the Grantee’s
employer, the Company or its subsidiaries or affiliates for the exclusive
purpose of implementing, administering and managing the Grantee’s participation
in the Plan.

 

6



--------------------------------------------------------------------------------

(b) The Grantee understands that the Grantee’s employer, the Company or its
subsidiaries or affiliates, as applicable, hold certain personal information
about the Grantee regarding the Grantee’s employment, the nature and amount of
the Grantee’s compensation and the fact and conditions of the Grantee’s
participation in the Plan, including, but not limited to, the Grantee’s name,
home address and telephone number, date of birth, social insurance number or
other identification number, salary, nationality, job title, any shares of stock
or directorships held in the Company or its subsidiaries or affiliates, and
details of all awards in the Grantee’s favor, for the purpose of implementing,
administering and managing the Plan (the “Data”).

(c) The Grantee understands that the Data may be transferred, including any
cross-border, transfer to the Company, its subsidiaries and affiliates and, to
any third parties assisting in the implementation, administration and management
of the Plan, that these recipients may be located in the Grantee’s country, or
elsewhere, and that the recipient’s country may have different data privacy laws
and protections than the Grantee’s country. The Grantee understands that the
Grantee may request a list with the names and addresses of any potential
recipients of the Data by contacting the Grantee’s local human resources
representative. The Grantee authorizes the recipients to receive, possess, use,
retain and transfer the Data, in electronic or other form, for the purposes of
implementing, administering and managing the Grantee’s participation in the
Plan, including any requisite transfer of such Data as may be required to a
broker or other third party. The Grantee understands that the Data will be held
only as long as is necessary to implement, administer and manage the Grantee’s
participation in the Plan. The Grantee understands that the Grantee may, at any
time, view the Data, request additional information about the storage and
processing of the Data, require any necessary amendments to the Data or refuse
or withdraw the consents herein, in any case without cost, by contacting in
writing the Grantee’s local human resources representative. The Grantee
understands, however, that refusing or withdrawing the Grantee’s consent may
affect the Grantee’s ability to participate in the Plan. For more information on
the consequences of refusal to consent or withdrawal of consent, the Grantee
understands that the Grantee may contact the Grantee’s local human resources
representative.

*        *        *

 

7